 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1065 
In the House of Representatives, U. S.,

February 4, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 45) increasing the statutory limit on the public debt. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker’s table the joint resolution (H.J. Res. 45) increasing the statutory limit on the public debt, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the Majority Leader or his designee that the House concur in the Senate amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the Majority Leader and Minority Leader or their designees. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The question of adoption of the motion shall be divided between concurring in the matter preceding title I of the Senate amendment and concurring in the matter comprising titles I and II of the Senate amendment. The first portion of the divided question shall be considered as adopted. If the second portion of the divided question fails of adoption, then the House shall be considered to have made no disposition of the Senate amendment. 
 
Lorraine C. Miller,Clerk.
